*528
By the Court,

Savage, Ch. J.
This case seems to be an attempt to evade the statute, which prohibits a recovery by a medical practitioner who is not regularly licensed. The counsel for the defendant in error takes a distinction between the practitioner of physic and the apothecary, which undoubtedly is correct, but seems to me not applicable to this case. The defendant in error travelled three times from Auburn to Rochester, to visit the plaintiff’s daughter. He was sent for after other plysicians could do no more. He came and prescribed fop the patient, and cured her by the use of two phials of medicine and a box of ointment. What the medicines were, the witness knew not. She was asked the value not of the medicines simply, for her answers shew that she estimated the services of the defendant in error as worth $16 or $18, because the patient was cured. The medicines, at the apothecary’s shop, would probably have been worth only a few shillings ; but here the witness and the jury undoubtedly estimated the services of the physician. Where the same person officiates as physician and apotbecary, he comes within the decision of this court, (14 Johns. R. 369,) that qn unlicenced practitioner is incapable of suing for services rendered, or medicines furnished, as a physician. As the patient was cured, it is to be regretted that Barber was not paid ; but if unlicenced pretenders to skill in diseases can recover, as in this case, the statute may become a dead letter: the country vvill be filled with mere quacks, pedling their nostrums, and deceiving and destroying the ignorant and credulous, the very mischief which the statute is intended to prevent. I do not say that the defendant in error is a mere pretender, for he cured his patient, and in honor and honesty, should have been paid ; but it is our duty to administer the law. I am of opinion that the court erred, pud that the judgment below must be reversed.
Judgment reversed.